Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	:
Claim 1 recites a “mainly metal structure” in claim 1. The specification is objected to as failing to provide proper antecedent basis for “mainly” the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
The specification is objected to because on page 7 of the specification, two elements, both the “feeder/dispenser pipe” and the “feeder/dispenser”, are labeled with number “5”.

Claim Objections
Claims 1 is objected to because of the following informalities:  
Claim 1 recites the limitation " the feeder/dispenser pipe ".  There is insufficient antecedent basis for this limitation in the claim but is clearly introducing this element.  For purposes of examination, this limitation is understood to mean “a feeder/dispenser pipe”.  Appropriate correction is required.
Claim 1 recites the limitation " the fruit "  in line 15 .  There is insufficient antecedent basis for this limitation in the claim, but is clearly introducing this.  For purposes of examination, this limitation is understood to mean “[[the]] fruit”.  Appropriate correction is required.
Claim 1 recites the limitation " a gear-motor sub-set” in the 2nd to last line of claim 1.  This language is objected to as it introduces “a gear motor subset”.  This seems to introduce new elements, but clearly is referring to the one introduced above.  For purposes of examination, this limitation is understood to mean ““and with the mobile peeler connected to the gear-motor subset and the fixed peeler functioning with the filter and piston subset”. 
Claim 1 recites the limitation "the filter and piston subset" in the last line of claim 1.  There is insufficient antecedent basis for this limitation in the claim, but clearly is introducing these elements. For purposes of examination, this limitation is understood to mean “a filter and piston sub-set”. 
Claim 1 recites the limitation " such fruit-rack".  There is insufficient antecedent basis for this limitation in the claim but obviously means to reference the previously introduced “fruit-rack sub-set”.  For purposes of examination, this limitation is understood to mean “the fruit-rack sub-set”.
Appropriate correction is required.

Claims 5, 6, 8-10 and 12 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and cannot depend from any other multiple dependent claim  See MPEP § 608.01(n).  Accordingly, these claims have not been further treated on the merits.  




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 (claims and their dependents) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-12, the independent claims recite “Improvements to a juice extraction machine, more particularly a juice extraction machine with…” and then the claims goes on to list the elements, and the dependent claims recite “Improvements to a juice extraction machine, according to claim #, wherein” and then go on to list other elements or a wherein clause.  These preambles are indefinite and confusing because it is unclear if there is a further machine with improvements being claimed beyond a first machine, or if this refers to the previous machine being claimed.  Since the independent claim comprises limitations for the whole machine, the independent claim’s preamble will be understood, for purposes of examination, as follows: “A juice extraction machine comprising: a mainly metal structure;…”.  Similarly, the dependent claims’ preambles will be understood, for the purposes of examination, as follows: “The juice extraction machine of claim 1 [wherein…]”.  Clarification is required.
Claim 1 recites the limitation " the operating buttons or displays".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, this limitation is understood to mean “[[the]]  operating buttons or displays”.
Claim 1 recites the limitation " wherein comprises a juice extraction machine that consists of a fruit-rack subset " starting in line 15.  This language is indefinite and confusing as it introduces “a juice extraction machine” and it is unclear if this is the machine introduced above, or if it is another machine.  For purposes of examination, this limitation is understood to mean ““wherein the juice extraction machine further consists of a fruit-rack sub-set”.
Claim 1 recites the limitation " the feeder/dispenser".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, this limitation is understood to mean “feeding or dispensing”. See Specification Objection regarding the “feeder/dispenser pipe”.  “As a suggestion, perhaps consistency, perhaps introducing “a feeder/dispenser” as part 5, and then referring to is as “the feeder/dispenser” in all places, would clarify this inconsistency/ambiguity.
Claim 1 recites the limitation " the mobile peeler sub-set".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, this limitation is understood to mean “the mobile peeler”.
Claim 1 recites “holding the operating buttons or displays, one of which is an emergency button, a general switch, an on-switch, an off-switch, and LED indicator lights for peels and open;”.  This phrase is indefinite because it is not clear what precisely are the elements of the invention.  The alternative language of “buttons or displays” indicates that perhaps only one or the other is required, and further, it is not clear if “one of which”, which is presumably the “buttons” which may or may not be required, refers to all the types of buttons or switches that follow, or that one of the buttons must be “an emergency button” and then because the list ends with the conjunctive “and”, that all those types of buttons must be found in one machine, which does not seem likely to claim.  The language and the English is confusing.  Clarification is required.  For purposes of examination, this limitation is understood to mean “holding operating buttons or displays, which includes at least an emergency button, a general switch, an on-switch, an off-switch or LED indicator lights”.
The term “mainly metal structure” in claim 1 is a relative term which renders the claim indefinite. The term “mainly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, including whether this “mainly metal structure” limitation also applies to the housing, for instance, or only the juice extraction mechanisms themselves.  For purposes of examination, limitation is understood that tis invention has some recognizably metal structure. 
Claim 1 recites “immediately above the surface is a cowling…”. This phrase is indefinite.  There is insufficient antecedent basis for the phrase “the surface” so it is not clear what that is referring to.  “A cowling” is introduced in this phrase and it is unclear if this is one of the cowlings already previously introduced, or if the intent was indeed to introduce another cowling, and part of the issue is that it is unclear what “the surface” is referring to.  For purposes of examination, this “cowling” will be above a top surface, or connected to the top surface of the machine, generally).
Claim 7 recites “which is in turn attached to the sheet metal sections base affixed to the structure of the metal base and the rectangular sheeting sections structure”. There is insufficient antecedent basis for “the sheet metal sections”, “the metal base”, and “the rectangular sheeting sections structure” in the claim.  This limitation will be understood, for examining purposes as having the motor attached to the back of the machine’s “mainly metal structure”. 
Claim 2 recites the limitation "wherein comprises a fruit-rack subset containing" in line 1.  This claim is indefinite because it is unclear if this is the fruit-rack subset already introduced in claim 1, or if this is another fruit rack being introduced.  For purposes of examination, this clause is going to be understood as follows: wherein the fruit-rack subset comprises”.
Claim 3 recites “comprises a cross-spring that runs through the axial cross-section of the feeder/dispenser.”  It is unclear if this is the cross-spring already claimed in claim 1, or if this is a new cross-spring being introduced.  For purposes of examination, this will be understood as the previously introduced cross-spring.
Claim 7 recites “comprises a gear-motor sub-set”. It is unclear if this is the “gear-motor sub-set” already claimed in claim 1, or if this is a new gear-motor sub-set being introduced here.  For purposes of examination, this will be understood as the previously introduced cross-spring.
Claim 8 recites a “crank arm”. It is unclear if this is the “crank arm” already claimed in claim 1, or if this is a new gear-motor sub-set being introduced here.  For purposes of examination, this will be understood as the previously crank arm.
Claim 11 recites, “the "S"- shaped pipe that releases the liquid juice through the activation device.”  There is no antecedent basis for “the “S” shaped pipe”, nor for “the activation device”.

Correction is required.  Please contact Examiner regarding any questions or concerns.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All of its limitations are found in the independent claim, so this claim seems to be just repeating those elements.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 4, 7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mendes ‘964 (U.S. Patent 5,802,964) in view of Ramirez (U.S. Patent 4,506,601), Neto (U.S. Patent Application Publication 2008/ 0250942), and Stolk (U.S. Patent Application Publication 2015/ 0305540) and Torrisi (U.S. Patent Application Publication 2009/ 0301318) and Mendes ‘328 (U.S. Patent 7,086,328) and Forbes (U.S. Patent Application Publication 2009/ 0242567).
Regarding claim 1, Mendes ‘964 discloses a juice extraction machine (Mendes ‘964 fig. 1) with a mainly metal structure containing a fixed peeler (5, metal) and a mobile peeler (4) rotated by a gear-motor sub-set (element 2; Mendes, column 3 line 22, “gearmotor actuating a crank”) with a crank arm (31)”.  Mendes also discloses “a mobile peeler rotating axle” around which the crank arm turns (Mendes ‘964, fig. 3).  
Generally, Mendes discloses the main mechanisms of the juice extraction machines, that is, the parts of the machine actually extracting the juice.  All the other limitations in the claim are the “bells and whistles”, to make the extraction part easier and more efficient to use, preparing the fruit for extraction, working the device, and then cleaning up afterwards.
Thus, Mendes does not disclose wherein “the invention contains a flat, level support base, with a slot on its front for a drip tray , in addition to flat vertical side cowlings, rear vertical cowlings and top cowlings that form a top front surface holding the operating buttons or displays, one of which is an emergency button, a general switch, an on-switch, an off-switch, and LED indicator lights for peels and open; immediately above the surface is a cowling with a fruit funnel, fitted at the front with a sizer element that controls the maximum and minimum sizes for fruit entering such funnel consisting of a wire element that communicates with the feeder/dispenser in the machine, with this funnel having an entry rim and a cylindrical wire conduit projecting into the machine at a slight slant that is sufficient to allow the fruit to move forward through gravity, wherein comprises a juice extraction machine that consists of a fruit-rack sub-set with curved cross-section whose movement is synchronized with a mobile peeler rotating axle, with such fruit-rack being attached to the mobile peeler sub-set through slots and with the machine including a cross-spring attached at the bottom of the feeder/dispenser pipe, with such cross-spring having a means of activation located on the fruit-rack sub-set; the improved machine comprises a swing-lidded waste-bin on its front part, with such swing-lidded waste-bin having substantially semi-circular sides close to the mobile peeler and fixed peelers and with the mobile peeler connected to a gear-motor sub-set and the fixed peeler functioning with the filter and piston sub-set .  

Regarding the “mainly metal structure”, such a structure in a juicer is noted in Ramirez (Ramirez, Figs. 1,3; column 7 line 54-55, “It will also be apparent that the entire apparatus may be completely or partially constructed of metal.”).  The advantage to substantially the entire device being out of metal is to increase strength and durability in its use, and also to appeal to the shiny aesthetic of metal.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Mendes ‘964 with Ramirez, to have the device have a “mainly metal structure” in order to increase strength and durability in its use, and also to appeal to the shiny aesthetic of metal.  
Neto teaches comprises a juice extraction machine that consists of a fruit-rack sub-set of Mendes ‘964 motor 3, introduced above) , with such fruit-rack being attached to the mobile peeler sub-set through slots and with the machine including a cross-spring (Neto, spring 185, Figs. 2A-2G) attached at the bottom of the feeder/dispenser pipe (chute, 180), with such cross-spring having a means of activation (trigger rod, 151) located on the fruit-rack sub-set.
The advantage is to synchronize the falling of the fruit with the making of the juice, to have one fruit enter the device one at a time.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Mendes ‘964 with Neto, to add the synchronization device of Neto to the fruit rack of Mendes ‘964, in order to have the cups be synchronized with the rack and to allow only one piece of fruit to fall at a time in order to not overwhelm the device and keep it in good working order.

Torrisi teaches “the invention contains a flat, level support base (Torrisi, Fig. 15, annotated fig. below, 6), with a slot on its front for a drip tray (Torrisi Fig. 15,  element 70 with apparent unlabeled slots for collecting juice; Fig. 1,element 6 is slotted, for drippings and for handling), in addition to flat vertical side cowlings (Torrisi, annotated fig.1 below), rear vertical cowlings (id.) and top cowlings (id.)  The advantage of such a base is to have a place for collecting juice and the cowlings are for covering and protecting the top.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to include a drip tray and a covering for the top of the device in order to collect the juice and help manage any spill, as well as to cover the top so that someone does not get damaged by the inner workings of the device.  These would have been obvious to include with Mendes ‘964, but Mendes ‘964 and Neto are only concerned with the inside of the machine and the actual juicing mechanisms, while Torrisi also focuses on the outside of the machine and its workings and aesthetics. 

Stolk teaches “the operating buttons or displays, one of which is an emergency button, a general switch, an on-switch, an off-switch, and LED indicator lights for peels and open (Stolk, ¶0042, “pressing device comprises means for allowing a user of the device to control operation of the device, such as on/off switch, a button for setting a quantity of juice, etc.) ; the fruit rack having a “curved cross-section” (back of holder 12 has wires creating a curved cross-section in order hold fruit, figs. 1-2); immediately above the surface is Stolk, fig. 1 annotated, front of  holder 12 near opening for fruit to enter machine), fitted at the front with a sizer element (element SE, annotated fig. 1) that controls the maximum and minimum sizes for fruit entering such funnel (Stolk, fig. 1, maximum, has to fit within the wire configuration at opening 13 where holder leads into machine; minimum has to be that it does not fall through the wire holder) machine consisting of a wire element (holder 12, apparent that made of metal) that communicates with the feeder/dispenser in the machine, with this funnel having an entry rim and a cylindrical wire conduit projecting into the machine at a slight slant (¶0040, inclined orientation… so that a supply of oranges 2 can automatically take place under the influence of gravity”)  that is sufficient to allow the fruit to move forward through gravity.  The advantage would be to have a funnel and allow an organization of the fruit come into the juicing machine.  Thus it would have been obvious to one having ordinary skill in the art at the time of the filing to add the funnel and stalk elements of Stolk, in order to have the fruit of the correct size enter the device in an orderly manner, in order to affect juicing in an expected fashion.

Regarding the filter and the piston subset, Mendes ‘328 teaches “the fixed peeler functioning with the filter (Mendes ‘328, fig. 6, filtering slits 22) and piston sub-set (including piston 28, figs. 10,10A) in connection with a waste-bin (11) on its front part.  The advantage of such a filter and subset would be to help gather the juice and release the peel and pulp from the peelers in the course of extracting juice.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Mendes ‘964 with Mendes ‘328, to add a filter and piston subset to the fixed peeler, in order to help push out and release the pulp and peel from the peelers in the course of extracting juice, in order to prepare the machine for continuing juicing and not getting it clogged.

Regarding the waste-bin, the improved machine comprises a swing-lidded waste-bin on its front part (Forbes 7), with such swing-lidded waste-bin having substantially semi-circular sides (sides 6 have substantially semicircular tops).  The advantage of such a bin would be to easily open the bin to remove the waste, having it rotate would be easy, and the semicircular shape would enable easy opening of the top, having the height of the side at the opening essentially remain the same as it is swinging open, so that no pulp or peel accidentally falls out.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Mendes ‘964 with Forbes, to add the bin and sidewalls of Forbes to the waste bin of Mendes ‘964 (Mendes ‘964, 11)  which is “close to the mobile peeler and fixed peelers and with the mobile peeler connected to a gear-motor sub-set” of Mendes ‘328 above, in order to easily open the bin to remove the waste, having it rotate would be easy, and the semicircular shape would enable easy opening of the top, having the height of the side at the opening essentially remain the same as it is swinging open, so that no pulp or peel accidentally falls out.. 



    PNG
    media_image1.png
    663
    811
    media_image1.png
    Greyscale


[AltContent: textbox ([img-media_image2.png])]










Regarding claim 3, Mendes ‘964, Neto, Stolk, Torrisi, Mendes ‘328, and Forbes teach all the limitations of claim 1, as above, and further teach the juice extraction machine wherein comprises [[a]] the cross-spring (Neto, spring 185, Figs. 2A-2G) that runs through the axial cross-section of the feeder/dispenser (Figs. 2A-2G, can see that it runs across the axial cross-section of the feeder/dispenser in order to release the fruit.)
Regarding claim 4, Mendes ‘964, Neto, Stolk, Torrisi, Mendes ‘328, and Forbes teach all the limitations of claim 1, as above, and further teach the juice extraction machine wherein it comprises semicircular sides (Forbes sides of 6) of the swing-lidded waste-bin (Forbes 7 attached to Mendes ‘328) located close to the mobile peeler (peelers of Mendes ‘328) and the fixed peeler. (These limitations were already claimed in the independent claim above).

Regarding claim 7, Mendes ‘964, Neto, Stolk, Torrisi, Mendes ‘328, and Forbes teach all the limitations of claim 1, as above, and further teach the juice extraction machine comprises [[a]] the gear-motor sub-set (Mendes ‘964) on the back of the machine (Mendes ‘964 has the gear-motor sub-set sitting in the back of the machine attached to the housing, and Ramirez, combined above, teaches the “mainly metal structure”), which is in turn attached to the sheet metal sections base a fixed to the structure of the metal base  and the rectangular sheeting sections structure (see §112 rejection above).  

Regarding claim 11, Mendes ‘964, Neto, Stolk, Torrisi, Mendes ‘328, and Forbes teach all the limitations of claim 1, as above, and further teach the juice extraction machine wherein comprises a filter (from Mendes ‘328 above) mounted on the front part of the machine (Mendes ‘328, fig. 1, front portion designated accordingly; this would have been combined in the combination above), and they teach a device communicating with the inner part of the fixed peeler and with the "S"- shaped pipe (fig. 3, curved, partially S shaped, tube 10 attached to the peeler and 13) that releases the liquid juice through the activation device, forming the filter (Mendes ‘328, as noted above, figs. 3-4 with elements from above,  these would have been combined above, with the filter and piston subset from claim 1)  and piston sub-set (id.) 

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761